Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated November 19, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informalities therein. Claim 11 has been amended to correct the informality therein. Correction of these matters is noted with appreciation.

	Applicant has argued with regard to Harlow 3,266,770 that amended independent claim 1 has been amended to include the features of dependent claim 8, which were indicated as allowable. This argument is agreed with, and claim 1 is allowable. Applicant has argued with regard to Harlow that amended independent claim 11 recites that the first rotor blade pair is configured as a monolithic body, and that Harlow does not disclose this feature. This argument is agreed with.

Applicant has argued with regard to Mason 2,957,675 that amended independent claim 1 has been amended to include the features of dependent claim 8, which were indicated as allowable. This argument is agreed with, and claim 1 is allowable. Applicant has argued with regard to Mason that amended independent claim 11 recites that the first rotor blade pair is configured as a monolithic body, and that Mason does not disclose this feature. This argument is agreed with.




	Applicant’s arguments that new independent claim 21 recites that the first platform segment is configured discrete from the first leg, and the second platform segment is configured discrete from the first leg, and that Harlow, Mason, and Matheny do not disclose, teach, or suggest these features, have been carefully considered, but are not persuasive. Claim 21 is rejected under 35 USC 102(a)(1) based on these references as set forth in detail later below.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on May 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is fully withdrawn. Claims 5 and 10 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Amended claim 11 recites that the second platform segment is discrete from the first platform segment. These limitations are not described in the specification.
New claim 24 recites that the first platform segment is configured discrete from the first leg, and the second platform segment is configured discrete from the first leg. These limitations are not described in the specification.
It is suggested that the specification be amended to state the above features of claims 11 and 21, in order to overcome these objections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 characterizes the invention as “The rotor assembly” and depends on claim 21, which characterizes the invention as “A rotor blade”, which conflict with one another and cause ambiguity.
Claim 24 characterizes the invention as “The rotor assembly” and depends on claim 21, which characterizes the invention as “A rotor blade”, which conflict with one another and cause ambiguity.
Claim 24, lines 2-6 recite “the rotor blade pair is configured in a first monolithic body; the first platform segment is configured in a second monolithic body that is different than the first monolithic body; and the second platform segment is configured in a third monolithic body that is different than the first monolithic body and the second monolithic body.” The underlined terms “in” are inaccurate. The rotor blade pair 42 is configured as a first monolithic body, not in a first monolithic body. The first platform segment 44A is configured as a second monolithic body, not in a second monolithic body. The second platform segment 44B is configured as a third monolithic body, in a third monolithic body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matheny 5,725,353.
Disclosed is a rotor assembly for a gas turbine engine, comprising: a rotor disk assembly 32; a plurality of rotor blade pairs 36, 38 and 36, 38 arranged circumferentially around a centerline 28 in an annular array, each of the plurality of rotor blade pairs mounted to the rotor disk assembly, and the plurality of rotor blade pairs comprising a first rotor blade pair; the first rotor blade pair configured as a monolithic body, and the first rotor blade pair including a first airfoil 36, a second airfoil 38 and a forked mount B connecting the first airfoil and the second airfoil to the rotor; a first platform segment F connected to a first leg 52 of the forked mount, the first airfoil connected to and projecting radially away from the first leg to a first airfoil tip 60; and a second platform segment S connected to a second leg 54 of the forked mount, the second airfoil connected to and projecting radially away from the second leg to a second airfoil tip 60, and the second platform segment discrete from the first platform segment. The term “discrete” is interpreted as distinct; consisting of or characterized by distinct or individual parts (www.dictionary.com) (claim 11).
The rotor disk assembly includes a first rotor disk 74 and a second rotor disk 76; and the plurality of rotor blade pairs are mounted to and axially between the first rotor disk and the second rotor disk (claim 12).
The rotor disk assembly further includes a plurality of disk mounts collectively formed by 86 and 98 connecting the first rotor disk and the second rotor disk together; the plurality of disk mounts comprising a first disk mount 86, 98 further configured to connect the forked mount to the first rotor disk and the second rotor disk (claim 13).

The rotor disk assembly includes the first rotor disk and the second rotor disk; and the first platform segment and the second platform segment are mounted to and are axially between the first rotor disk and the second rotor disk (claim 16).
Also disclosed is a blade for the gas turbine engine, comprising: the rotor blade pair comprising the mount, the first airfoil and the second airfoil, the mount comprising a forked body with the first leg and the second leg, the first airfoil connected to the first leg, and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil; the first platform segment mounted on the first leg, the first platform segment configured discrete from the first leg; and the second platform segment mounted on the second leg and circumferentially abutted next to the first platform segment, the second platform segment configured discrete from the first leg. The term “discrete” is interpreted as distinct; consisting of or characterized by distinct or individual parts (www.dictionary.com) (claim 21).
Note the annotated figure below.


    PNG
    media_image1.png
    603
    609
    media_image1.png
    Greyscale



Claims 11-12, 16-17, 21-22, and 24 (as far as claim 24 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallett 3,616,508.
Disclosed is a rotor assembly for a gas turbine engine, comprising: a rotor disk assembly 16; a plurality of rotor blade pairs 14, 14 arranged circumferentially around an unnumbered centerline in an annular array, each of the plurality of rotor blade pairs mounted to the rotor disk assembly, and the plurality of rotor blade pairs comprising a first rotor blade pair; the first rotor 
The rotor disk assembly includes a first rotor disk 22 and a second rotor disk 21; and the plurality of rotor blade pairs are mounted to and axially between the first rotor disk and the second rotor disk (claim 12).
The rotor disk assembly includes the first rotor disk and the second rotor disk; and the first platform segment and the second platform segment are mounted to and are axially between the first rotor disk and the second rotor disk (claim 16).
The rotor disk assembly includes the first rotor disk and a second rotor disk; a first flange FF of the first platform segment projects into the first rotor disk; and a second flange SF of the second platform segment projects into the first rotor disk (claim 17).
Also disclosed is a blade for the gas turbine engine, comprising: the rotor blade pair comprising the mount, the first airfoil and the second airfoil, the mount comprising the forked body with the first leg and the second leg, the first airfoil connected to the first leg, and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil; the first platform segment mounted on the first leg, the first platform segment configured discrete from the first leg; and the second platform segment mounted on the second leg and 
The first platform segment is moveably mounted on the first leg, and the second platform segment is moveably mounted on the second leg, during initial assembly of the rotor disk assembly (claim 22).
The rotor blade pair is configured in a first monolithic body; the first platform segment is configured in a second monolithic body that is different than the first monolithic body; and the second platform segment is configured in a third monolithic body that is different than the first monolithic body and the second monolithic body (claim 24).
Note the annotated figures below.

    PNG
    media_image2.png
    772
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    658
    544
    media_image3.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlow 3,266,170.
Disclosed is a blade for a gas turbine engine, comprising: a rotor blade pair comprising a mount 14, a first airfoil 17 and a second airfoil 17, the mount comprising a forked body with a first leg 15 and a second leg 15, the first airfoil connected to the first leg, and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil; a first platform segment 16 mounted on the first leg, the first platform segment configured discrete from the first leg; and a second platform segment 16 mounted on the second leg and circumferentially abutted next to the first platform segment, the second platform segment configured discrete from the first leg. The term “discrete” is interpreted as distinct; consisting of or characterized by distinct or individual parts (www.dictionary.com).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason 2,957,675.
Disclosed is a blade for a gas turbine engine, comprising: a rotor blade pair comprising a mount M, a first airfoil 14 and a second airfoil 14, the mount comprising a forked body with a first leg 12 and a second leg 12, the first airfoil connected to the first leg, and the second airfoil connected to the second leg and arranged circumferentially next to the first airfoil; a first platform segment P1 mounted on the first leg, the first platform segment configured discrete from the first leg; and a second platform segment P2 mounted on the second leg and circumferentially abutted next to the first platform segment, the second platform segment configured discrete from the first leg. The term “discrete” is interpreted as distinct; consisting of or characterized by distinct or individual parts (www.dictionary.com). Note the annotated figure below.

    PNG
    media_image4.png
    746
    700
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 1-6 and 9-10 are allowed.

s 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745